      Case 1:19-cv-00263-HSO-JCG Document 17 Filed 10/25/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 KEYSTONE REAL ESTATE                                                        PLAINTIFF
 LENDING FUNDS, L.P.

 V.                                                               1:19-cv-263-HSO-JCG

 ARTIE T. FLETCHER,                                                      DEFENDANTS
 MEADOW WOOD PROPERTIES,
 LLC, and
 BONAPARTE SQUARE
 PROPERTIES, LLC

      ORDER REQUIRING DEFENDANT ARTIE T. FLETCHER TO APPEAR
                        AND SHOW CAUSE

       THIS MATTER comes before the Court following pro se Defendant Artie T.

Fletcher’s failure to participate in a reset Rule 16(a) telephonic case management

conference, which was duly noticed and scheduled for 11:30 a.m. on October 25, 2019. 1

At the time for the call, Plaintiff’s counsel’s attempts to contact Fletcher were

unsuccessful. By failing to participate in the conference and failing to provide a

confidential memorandum, Fletcher has not complied with the Rule 16(a) Initial Order.

       Initially, the telephonic case management conference was scheduled for October

15, 2019. Fletcher participated in the initial telephone conference and was joined by an

attorney named Clarence Roby who indicated that he would be representing Fletcher.

The Court advised Roby that in order to participate in the conference, he was required

to enter an appearance. Roby informed the Court that he would need until the end of




1 The Court’s notice resetting the conference was mailed to Fletcher at his address of
record on October 15, 2019, via certified mail, return receipt requested. USPS
attempted to deliver the notice on October 17, 2019. An authorized recipient was not
available, and a notice was left. The item has not been claimed.
      Case 1:19-cv-00263-HSO-JCG Document 17 Filed 10/25/19 Page 2 of 2



the week to enter his appearance. The Court reset the telephonic case management

conference for October 25, 2019, to allow Roby an opportunity to enter an appearance.

He has not.

       A show cause hearing is set for November 6, 2019, at 10:30 a.m. before United

States Magistrate Judge John C. Gargiulo, 2012 15th Street, 6th Floor, Gulfport,

Mississippi, 39501. Defendant Archie T. Fletcher is ordered to appear at this hearing to

show cause why he should not be sanctioned for failing to participate in the October 25,

2019, telephonic case management conference and for failing to provide a confidential

memorandum. Such sanctions may include an order striking his Answer and rendering

a judgment by default. See Fed. R. Civ. P. 16(f) & 37(b)(2)(C).

      The Clerk of Court is directed to mail a copy of this Show Cause Order to

Fletcher at his address of record by certified mail and separately by regular mail.

      SO ORDERED, this the 25th day of October, 2019.


                                         s/ John C. Gargiulo
                                         JOHN C. GARGIULO
                                         UNITED STATES MAGISTRATE JUDGE
